     Case 18-29161           Doc 43 Filed 04/19/19 Entered 04/19/19 11:56:35                  Desc Main
                                      Document     Page 1 of 1
                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS


In re:
                                                          Chapter 13
Franl Garcia, Jr; Kathy Garcia.;
                                                          Case No. 18-29616

                                                           Jack B Schmetterer
                Debtor(s).


                                      AMENDED NOTICE OF MOTION

         PLEASE TAKE NOTICE that on May 8, 2019 at 10:00am or as soon thereafter as counsel may be
 heard, I shall appear before the Honorable Judge Jack B Schmetterer presiding in courtroom 682, 219
 South Dearborn Street, IL usually occupied by his U.S. District Courthouse, and moved to present the
 attached motion.
                                                                           /s/ Eric Feldman


                                       CERTIFICATE OF SERVICE
         I hereby certify that on, April 17, 2019, a copy of the foregoing Amended Notice of Motion was
  filed electronically. Notice of this filing will be sent to the following parties through the Court’s
  Electronic Case Filing System. Parties may access this filing through the Court’s system.

  Frank Garcia, Jr. & Kathy Garcia represented by David Cutler
  4131 Main St.
  Skokie, IL 60076
  cutlerfilings@gmail.com

  Frank Garcia, Jr.
  226 Whitewood Dr.,
  Streamwood, IL 60107-via regular mail

  Kathy Garcia
  226 Whitewood Dr.,
  Streamwood, IL 60107- via regular mail

  Tom Vaughn, Trustee
  55 E. Monroe Street, Suite 3850
  Chicago, IL 60603
                                                                   /s/ Eric Feldman
  Patrick S Layng, U.S. Trustee                                   Eric Feldman & Associates, P.C.
  Office of the U.S. Trustee, Region 11                           123 W. Madison, Ste. 1650
  219 S Dearborn St. Room 873                                     Chicago, IL 60602
